Citation Nr: 1725760	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1970 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for prostate cancer on the basis of no diagnosis, and denied service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.  The appeal was subsequently transferred to Denver, Colorado, which has jurisdiction.

By way of brief procedural history, the Veteran submitted medical treatment records in December 2009, which showed a diagnosis for prostate cancer.  In a January 2010 rating decision, the RO again denied service connection for prostate cancer on a different basis, and denied service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.  As the submission of the medical treatment records is new and material evidence that was submitted within one year of the March 2009 rating decision, the March 2009 rating decision is on appeal.

In June 2014, the Board remanded the matter to schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran testified at a videoconference before a VLJ in October 2016 and a transcript of the hearing is of record.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's prostate cancer is due to service, to include presumed herbicide exposure therein.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

The Veteran contends that his current prostate cancer is due to his exposure to herbicides while serving on active duty during the Vietnam era.  Specifically, the Veteran contends that due to his service in the Republic of Vietnam, he should be afforded the presumption that he was exposed to herbicides.  Considering all the evidence of record, the Board finds that the evidence establishes that the Veteran's service included service in the Republic of Vietnam.  Medical evidence of file shows diagnosis of prostate cancer.  Presumptive service connection for prostate cancer is warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

ORDER

Service connection for prostate cancer is granted.


REMAND

The Veteran contends that he has erectile dysfunction secondary to prostate cancer.  The evidence currently of file does not show diagnosis of this disability.  As the Board has granted service connection for prostate cancer, the Veteran should be afforded a VA examination to determine whether he has erectile dysfunction caused by prostate cancer.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed erectile dysfunction, to include as secondary to prostate cancer.  

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


